


GUARANTY
(Completion)
 
THIS GUARANTY (this "Guaranty") is executed effective as of June 12, 2014, by
OWENS REALTY MORTGAGE, INC., a Maryland corporation (“Owens Realty”) and OWENS
FINANCIAL GROUP, INC., a California corporation (“Owens Financial” and jointly
and severally with Owens Realty, "Guarantor"), for the benefit of BANK OF THE
OZARKS (together with its successors and assigns, "Lender").
 
RECITALS:
 
WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by TOTB North, LLC, a Florida limited liability company ("Borrower")
and payable to the order of Lender in the original stated principal amount of
$21,304,000.00 (together with all renewals, modifications, increases and
extensions thereof, the "Note"), Borrower has become indebted and may from time
to time be further indebted, to Lender with respect to a loan (the "Loan") which
is made pursuant to that certain Construction Loan Agreement, dated of even date
herewith, between Borrower and Lender (the "Loan Agreement"), which Loan is
secured by, inter alia, that certain Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing, dated of even date herewith, granted by Borrower
in favor of Lender (the "Lien Instrument"), and further evidenced, secured or
governed by other documents, instruments and agreements executed in connection
with the Loan including, without limitation, that certain Environmental
Indemnity Agreement, dated of even date herewith (the "Environmental Indemnity")
(this Guaranty and all of the foregoing, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time, being,
collectively, the "Loan Documents");
 
WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees to Lender the performance
of all obligations described herein and on the terms and conditions set forth
herein (collectively, the "Guaranteed Obligations"); and
 
WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower and
will directly or indirectly benefit from Lender making the Loan to Borrower.
 
NOW, THEREFORE, as an inducement to Lender to enter into the Loan Agreement and
to make the Loan to Borrower, and to extend such additional credit as Lender may
from time to time agree to extend, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor, intending to be legally bound hereby, represents and
warrants to Lender and covenants and agrees with Lender as follows:
 
ARTICLE I

 
NATURE AND SCOPE OF GUARANTY
 
1.1 Guaranty and Agreement to be Primarily Obligated.  Guarantor hereby
irrevocably and unconditionally, jointly and severally, guarantees to Lender and
its successors and assigns the performance of the Guaranteed Obligations as and
when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise.  Guarantor hereby irrevocably and
unconditionally covenants and agrees that Guarantor is liable for the Guaranteed
Obligations as a primary obligor.
 
 
GUARANTY (COMPLETION) – Page 1
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
1.2 Guaranty of Completion.
 
(a) Guaranty.  Guarantor hereby unconditionally guarantees to and for the
benefit of Lender the full, prompt and complete performance by Borrower of all
the terms and provisions of the Loan Documents pertaining to Borrower’s
obligations with respect to the design, permitting, installation, construction
and completion of, the Improvements.  Without limiting the generality of the
foregoing, Guarantor guarantees that, subject to the terms and conditions of the
Loan Documents:  (i) construction of the Improvements will commence by the
Commencement Date and will be completed on or before the Completion Date;
(ii) the Improvements will be constructed, installed and completed in accordance
with the Plans, the Construction Contracts, the Loan Agreement and the other
Loan Documents without substantial deviation therefrom; (iii) the Improvements
will be constructed, installed and completed free and clear of any liens (other
than liens granted to Lender under the Loan Documents and the Permitted
Exceptions); and (iv) all costs of constructing the Improvements including any
and all cost overruns will be paid when due.  Lender hereby agrees and
acknowledges this Guaranty is not a repayment guaranty of the Indebtedness under
the Loan Agreement.
 
(b) Lien-Free Completion.  Completion of the Improvements free and clear of
liens will be deemed to have occurred only upon:  (i)(A) the expiration of the
applicable statutory periods of the state in which the Mortgaged Property is
located within which valid construction, mechanics or materialmens’ liens may be
recorded and served by reason of the design, supply or construction of the
Improvements with any such liens that have been filed having been released,
discharged of record, or bonded as reasonably approved by Lender or,
alternatively, Lender’s receipt of valid, unconditional final lien releases
thereof from all persons entitled to record such liens, and (B) Lender’s receipt
of those items listed in Section 3.4 of the Loan Agreement; and (ii) Lender's
receipt of such other evidence of Completion as Lender deems necessary and
satisfactory in its sole discretion.
 
(c) Obligations of Guarantor Upon Default By Borrower.  If (i) the Improvements
with respect to the Loan are not commenced by the Commencement Date or completed
on or before the Completion Date and constructed in the manner required by the
Loan Agreement, (ii) construction of such Improvements should cease or be
abandoned prior to Completion for such period of time that constitutes an Event
of Default under the Loan Agreement, or (iii) any Event of Default under the
Loan Agreement should otherwise exist with respect to the design, construction,
permitting, or repair of the Improvements, or in the payment for labor,
materials, and specially fabricated materials to be incorporated into the
Improvements, as reasonably determined by Lender, then Guarantor will, promptly
upon written demand of Lender: (A) diligently proceed to complete construction
of the Improvements to Completion, and in connection therewith, Lender shall
continue to fund Advances to Guarantor pursuant to the terms of the Loan
Agreement and the other Loan Documents; provided, however, that prior to any
such Advance after Guarantor commences performance of the Guaranteed Obligations
Guarantor shall cure, or cause to be cured, all existing Events of Default with
respect to the design, construction, permitting, or repair of the Improvements,
or in the payment for labor, materials, and specially fabricated materials to be
incorporated into the Improvements, as reasonably determined by Lender;
(B) fully pay and discharge all claims for labor performed and material and
services furnished in connection with the design, supply, construction or
installation of the Improvements; and (C) release and discharge or bond all
claims of construction liens and equitable liens that may arise in connection
with the design, supply, construction or installation of the Improvements.
 
 
GUARANTY (COMPLETION) – Page 2
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
(d) No Duty to Prove Loss, Etc.  To the extent that Lender suffers any Losses
arising out of or in connection with Guarantor’s failure to discharge the
Guaranteed Obligations in the manner and within the time set forth herein,
Guarantor shall pay Lender on demand all amounts incurred by Lender in
connection with such Losses, without any requirement that Lender demonstrate
that the Mortgaged Property provides inadequate security for the Loan or that
Lender has otherwise exercised (to any degree) or exhausted any of Lender’s
rights or remedies with respect to Borrower, the Mortgaged Property, any other
collateral for the Loan or any other guarantor.
 
(e) Guarantor’s Option to Pay Loan Balance.  Notwithstanding anything to the
contrary set forth elsewhere in this Guaranty, Guarantor may (but shall not be
obligated to), at any time after Lender’s obligation to make Advances of Loan
proceeds to Borrower has terminated, satisfy the Guaranteed Obligations under
this Guaranty by paying to Lender in immediately available funds all amounts
required for the indefeasible payment and discharge in full of the Indebtedness.
 
1.3 Remedies.  If Guarantor fails promptly to commence performance of the
Guaranteed Obligations under this Guaranty within thirty (30) days after receipt
of written notice from Lender requiring same, or thereafter fails to diligently
achieve Completion as determined by Lender, Lender will have the following
remedies in addition to all other remedies available to Lender under this
Guaranty, the other Loan Documents or applicable law:
 
(a) At Lender’s option, and without any obligation to do so, Lender may proceed
to perform on behalf of Guarantor all or any part of the Guaranteed Obligations
under this Guaranty and Guarantor will, upon demand and whether or not
construction is actually completed by Lender, pay to Lender, at any time and
from time to time, all Losses incurred by Lender in performing such Guaranteed
Obligations together with interest thereon at the rate of interest applicable to
the principal balance of the Note; and
 
(b) From time to time and without first requiring performance by Borrower or any
other person or exhausting any or all security for the Loan, Lender may bring
any action at law or in equity or both to compel Guarantor to perform its
obligations under this Guaranty, and may collect in any such action compensation
for all Losses sustained or incurred by Lender as a direct or indirect
consequence of the failure of Guarantor to perform such Guaranteed Obligations
together with interest thereon at the rate of interest applicable to the
principal balance of the Note; provided, however, that Guarantor shall not be
liable for any punitive or exemplary damages under this Guaranty.
 
 
GUARANTY (COMPLETION) – Page 3
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
1.4 Defined Terms.
 
(a) "Borrower":  The term "Borrower" as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower.
 
(b) “Losses”:  Any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
demands, causes of action, damages, actual out-of-pocket losses, fines,
penalties, charges, fees, actual out-of-pocket costs and expenses (to the extent
such costs and expenses are in excess of any undisbursed Loan proceeds remaining
under the Budget) (including, without limitation, court costs and reasonable
attorneys’ fees and expenses), judgments, awards and amounts paid in settlement
of whatever kind or nature (including, without limitation, court costs,
reasonable attorneys’ fees and expenses and other costs of defense) arising out
of or in connection with Lender discharging, or causing to be discharged, the
Guaranteed Obligations.
 
(c) Undefined Terms:  Capitalized terms used but not otherwise defined in this
Guaranty shall have the meanings ascribed to such terms in the Loan Agreement.
 
1.5 Nature of Guaranty.  This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection.  This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor's
death (in which event this Guaranty shall be binding upon Guarantor's estate and
Guarantor's legal representatives and heirs).  The fact that at any time or from
time to time the Guaranteed Obligations may be increased, reduced or paid in
full shall not release, discharge or reduce the obligation of Guarantor to
Lender with respect to any indebtedness or obligations of Borrower thereafter
incurred (or other Guaranteed Obligations thereafter arising) under the Note or
otherwise.  This Guaranty may be enforced by Lender and any subsequent holder of
the Note and shall not be discharged by the assignment, sale, pledge, transfer,
participation or negotiation of all or part of the Note.
 
1.6 Guaranteed Obligations Not Reduced by Offset.  The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of Borrower, or any other Person, against Lender
or against payment or performance of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise and
Guarantor hereby waives and relinquishes, to the fullest extent permitted by
applicable Legal Requirements, all rights and remedies to any defense, right of
offset or other claim which Guarantor may have against Lender.
 
1.7 Performance by Guarantor.  If all or any part of the Guaranteed Obligations
shall not be punctually performed when due, whether at demand, maturity or
earlier by acceleration or otherwise, Guarantor shall, immediately upon demand
by Lender, and without presentment, protest, notice of protest, notice of
nonpayment or nonperformance, notice of intention to accelerate the maturity,
notice of acceleration of the maturity, or any other notice whatsoever (all such
notices being hereby expressly waived by Guarantor), perform the Guaranteed
Obligations.  Such demand may be made at any time coincident with or after the
time for performance of all or part of the Guaranteed Obligations, and may be
made from time to time with respect to the same or different items of Guaranteed
Obligations.  Such demand shall be deemed made, given and received in accordance
with the notice provisions hereof.
 
 
GUARANTY (COMPLETION) – Page 4
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
1.8 No Duty to Pursue Others.  It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (ii) enforce
Lender's rights against any collateral which shall ever have been given to
secure the Loan or the Guaranteed Obligations, (iii) enforce Lender's rights
against any other guarantors of the Guaranteed Obligations, (iv) join Borrower
or any others liable on the Guaranteed Obligations in any action seeking to
enforce this Guaranty, (v) exhaust any remedies available to Lender against any
collateral which shall ever have been given to secure the Loan or the Guaranteed
Obligations, or (vi) resort to any other means of obtaining payment and
performance of the Guaranteed Obligations.  Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
 
1.9 Agreement and Waiver of Notice.  Guarantor agrees to the provisions of the
Loan Documents, and, to the extent permitted by law, hereby waives notice of,
and any rights of consent to (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Lien Instrument, the Loan Agreement or any other Loan Document,
(iv) the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower's execution and delivery of any promissory notes
or other documents, instruments or agreements arising under the Loan Documents
or in connection with the Mortgaged Property, (v) the occurrence of any breach
by Borrower of any of the terms or conditions of the Loan Agreement or any other
Loan Document or the occurrence of any Event of Default, (vi) Lender's transfer,
sale, assignment, pledge, participation or disposition of the Guaranteed
Obligations, or any part thereof, (vii) the sale or foreclosure (or the posting
or advertising for the sale or foreclosure) of any collateral for the Guaranteed
Obligations, (viii) protest, proof of non-payment or default by Borrower, and
(ix) any other action at any time taken or not taken by Lender and, generally,
all demands and notices of every kind in connection with this Guaranty, the
other Loan Documents, and any other documents, instruments or agreements
evidencing, securing or relating to any of the Guaranteed Obligations.
 
1.10 Payment of Expenses.  In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all actual costs and expenses (including,
without limitation, court costs and reasonable attorneys' fees and expenses)
incurred by Lender in the enforcement hereof or the preservation of Lender's
rights hereunder, together with interest thereon at the Default Interest Rate
from the date the payment of such expenses is requested by Lender until the date
Lender receives payment in full of such expenses.  The covenant contained in
this Section shall survive the payment and performance of the Guaranteed
Obligations.
 
 
GUARANTY (COMPLETION) – Page 5
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
1.11 Effect of Bankruptcy.  In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, or any agreement, stipulation or
settlement, Lender must rescind or restore any payment, or any part thereof,
received by Lender in satisfaction of the Guaranteed Obligations, as set forth
herein, any prior release or discharge from the terms of this Guaranty given to
Guarantor by Lender shall be without effect, and this Guaranty shall remain (or
shall be reinstated to be) in full force and effect.  It is the intention of
Borrower and Guarantor that Guarantor's obligations hereunder shall not be
discharged except by Guarantor's payment or performance of such obligations and
then only to the extent of such payment or performance.
 
1.12 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Lender) to assert any claim against, or seek contribution, indemnification or
any other form of reimbursement from, Borrower (or any other Person liable for
payment and performance of any or all of the Guaranteed Obligations) for any
payment made by Guarantor under or in connection with this Guaranty or otherwise
until that date that is three hundred sixty-seven (367) days from the date that
the Indebtedness is paid in full.
 
1.13 Multiple Guarantors.  If (i) this Guaranty is executed by more than one
party constituting Guarantor, it is specifically agreed that Lender may enforce
the provisions hereof with respect to one or more of such parties constituting
Guarantor without seeking to enforce the same as to all or any such parties; or
(ii) one or more additional guaranty agreements ("Other Guaranties") are
executed by one or more additional guarantors ("Other Guarantors"), which
guaranty, in whole or in part, any of the indebtedness or obligations evidenced
by the Loan Documents, it is specifically agreed that Lender may enforce the
provisions of this Guaranty or of the Other Guaranties with respect to one or
more of the parties constituting Guarantor and/or one or more of the Other
Guarantors under the Other Guaranties without seeking to enforce the provisions
of this Guaranty or the Other Guaranties as to all or any of the parties
constituting Guarantor or the Other Guarantors.  Each of the parties
constituting Guarantor hereby waives any requirement of joinder (and shall not
seek joinder) of all or any other of the parties constituting Guarantor or all
or any of the Other Guarantors in any suit or proceeding to enforce the
provisions of this Guaranty or of the Other Guaranties.  The liability hereunder
of all parties constituting Guarantor shall be joint and several.
 
ARTICLE II

 
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR'S OBLIGATIONS
 
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor's obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
 
 
GUARANTY (COMPLETION) – Page 6
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
2.1 Modifications.  (A) Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Indebtedness, the Note, the other Loan Documents, or any other document,
instrument, agreement, contract or understanding between Borrower and Lender or
any other parties pertaining to the Guaranteed Obligations, or any failure of
Lender to notify Guarantor of any such action, or (B) any sale, assignment or
foreclosure (or delivery of a deed in lieu of foreclosure) of the Note, the Loan
Agreement, the Security Instrument, or any other Loan Documents or any sale or
transfer of the Property or any failure of Lender to notify Guarantor of any
such action.
 
2.2 Adjustment.  Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower, Guarantor or any Other
Guarantor.
 
2.3 Condition of Borrower or Guarantor.  The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the direct or indirect
shareholders, partners or members, as applicable, of Borrower or Guarantor; or
any reorganization of Borrower or Guarantor.
 
2.4 Invalidity of Guaranteed Obligations.  The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (iii) the officers or representatives executing the Note or the
other Loan Documents or otherwise creating the Guaranteed Obligations acted in
excess of their authority, (iv) the Guaranteed Obligations violate applicable
usury laws, (v) Borrower has valid defenses, claims or offsets (whether at law,
in equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible from Borrower, (vi) the creation, performance or
repayment of the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Guaranteed
Obligations or executed in connection with the Guaranteed Obligations, or given
to secure the repayment and performance of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (vii) the Note or any of the other
Loan Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other Person be found not liable on the Guaranteed
Obligations or any part thereof for any reason.
 
2.5 Release of Obligors.  Any full or partial release of the liability of
Borrower for the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment or performance of the Guaranteed Obligations, or
any part thereof, by operation of law, Lender’s voluntary act, or otherwise, it
being recognized, acknowledged and agreed by Guarantor that Guarantor may be
required to pay or perform the Guaranteed Obligations in full without assistance
or support from any other Person, and Guarantor has not been induced to enter
into this Guaranty on the basis of a contemplation, belief, understanding or
agreement that other Persons (including Borrower) will be liable to pay or
perform the Guaranteed Obligations, or that Lender will look to other Persons
(including Borrower) to pay or perform the Guaranteed Obligations.
 
 
GUARANTY (COMPLETION) – Page 7
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
2.6 Other Collateral.  The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment and performance, for all or any part
of the Guaranteed Obligations.
 
2.7 Release of Collateral.  Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment and performance of, all or any part of the Guaranteed
Obligations.
 
2.8 Care and Diligence.  The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security, including, but not limited to, any neglect, delay, omission, failure
or refusal of Lender (i) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (ii) to foreclose, or initiate any action
to foreclose, or, once commenced, prosecute to completion any action to
foreclose upon any security therefor, or (iii) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.
 
2.9 Unenforceability.  The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment and performance of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized, acknowledged and agreed by Guarantor that Guarantor is not entering
into this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.
 
2.10 Offset.  The Note, the Guaranteed Obligations and the liabilities and
obligations of Guarantor to Lender hereunder shall not be reduced, discharged or
released because of or by reason of any existing or future right of offset,
claim or defense of Borrower or Guarantor against Lender, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
 
2.11 Merger.  The reorganization, merger or consolidation of Borrower into or
with any other Person.
 
2.12 Preference.  Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws or for any reason Lender is required to refund
such payment or pay such amount to Borrower or to any other Person.
 
 
GUARANTY (COMPLETION) – Page 8
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
2.13 Other Actions Taken or Omitted.  Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay or perform the Guaranteed Obligations pursuant to the terms hereof, it is
the unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay and perform the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or not contemplated, and whether or not
otherwise or particularly described herein, which obligation and Guarantor's
liability hereunder shall be deemed satisfied only upon the full and final
payment, performance and satisfaction of the Guaranteed Obligations.
 
2.14 Representations.  The accuracy or inaccuracy of the representations and
warranties made by Guarantor herein or by Borrower in any of the Loan Documents.
 
ARTICLE III

 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents, warrants and covenants to Lender, as of the date hereof,
as follows:
 
3.1 Benefit.  Guarantor is the owner of a direct or indirect interest in
Borrower, and has received, or will receive, direct or indirect benefit from the
making of the Loan to Borrower.
 
3.2 Familiarity and Reliance.  Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower and is
familiar with the value of any and all collateral intended to be created as
security for the payment of the Note or payment and performance of the
Guaranteed Obligations; provided, however, Guarantor is not relying on such
financial condition or the collateral as an inducement to enter into this
Guaranty.
 
3.3 No Representation by Lender.  Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.
 
3.4 Guarantor's Financial Condition.  As of the date hereof, and after giving
effect to this Guaranty and the contingent obligations evidenced hereby,
Guarantor (A) is, and will be, solvent, (B) has and will have assets which,
fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and (C) has and will have property and assets sufficient
to satisfy and repay its obligations, liabilities (including contingent
liabilities) and debts, including, without limitation, the Guaranteed
Obligations.
 
3.5 Legality.  The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor.  This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors' rights and by general principles of
equity.
 
 
GUARANTY (COMPLETION) – Page 9
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
3.6 Liens.  Guarantor has not created nor is the beneficiary of any Liens
encumbering the Mortgaged Property or any interest therein.
 
3.7 Financial Information.  All of the financial information provided by
Guarantor to Lender is true and correct in all material respects as of the date
hereof.
 
3.8 Statements and Reports.  Guarantor agrees to deliver to Lender, during the
term of the Loan and until the Loan has been fully paid and satisfied, the
following statements and reports:
 
(a) Semi-annual, unaudited financial statements of Guarantor within forty-five
(45) days after the end of each June and December (and accurate as of the last
day of each such period), which shall include a balance sheet and income
statement, together with a detailed schedule of all contingent liabilities and a
statement of projected cash flows, which financial statement and related
materials shall be prepared by Guarantor in accordance with Acceptable
Accounting Standards and certified by the chief financial officer of Guarantor
(or, in the case of an individual Guarantor, such Guarantor).
 
(b) Annual unaudited financial statements, balance sheets and income statements
of Guarantor within forty-five (45) days after the end of each calendar year
(which shall be preliminary without tax adjustments), prepared in accordance
with Acceptable Accounting Standards and certified to by the chief financial
officer of Guarantor (or, in the case of an individual Guarantor, such
Guarantor).
 
(c) Copies of all state (if applicable) and federal tax returns prepared with
respect to Guarantor within thirty (30) days of such returns being filed with
the Internal Revenue Service or applicable state authority.
 
(d) Copies of extension requests or similar documents with respect to federal or
state (if applicable) income tax filings for Guarantor within thirty (30) days
of such documents being filed with the Internal Revenue Service or applicable
state authority.
 
(e) Such other reports and statements as Lender may reasonably require from time
to time.
 
3.9 Financial Covenants. Guarantor hereby covenants and agrees, as a material
inducement to Lender to make the Loan to Borrower, to the following:
 
(a) Liquidity Covenant:  Owens Realty shall, at all times throughout the term of
the Loan, own and maintain minimum Liquid Assets of at least $5,000,000.00 as
reasonably determined by Lender and shall provide to Lender evidence of such
minimum Liquid Assets upon the request of Lender.  As used herein, the term
"Liquid Assets" shall be deemed to mean assets of the following types and nature
so long as such are not pledged, encumbered, hypothecated, subject to rights of
offset or otherwise restricted:
 
 
GUARANTY (COMPLETION) – Page 10
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
(1) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
 
(2) time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(3) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least "Prime-1" (or the then
equivalent grade) by Moody's or at least "A-1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
 
(4) money market accounts or similar investments classified in accordance with
GAAP as current assets of Borrower, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (1), (2) and (3) of
this definition.
 
(b) Net Worth Covenant:  Owens Realty shall, at all times throughout the term of
the Loan, maintain a minimum Net Worth of at least $35,000,000.00.  As used
herein, the term "Net Worth" shall mean, on any applicable date of
determination, (i) the net book value of all assets of Owens Realty (excluding,
however, receivables from Affiliates, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill and other intangible assets), after
all appropriate deductions in accordance with Acceptable Accounting Standards
(including, without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization), less (ii) all liabilities of Owens Realty
(including, without limitation, liabilities for taxes and a fair valuation of
contingent or indirect liabilities), all as determined in accordance with
Acceptable Accounting Standards and otherwise in Lender's sole discretion.
 
(c) Other Financial Covenants:
 
(i) Guarantor covenants and agrees to act, in all respects, in good faith with
respect to the obligations and covenants described in this Section 3.9 and all
calculations required hereunder.  Guarantor further agrees to promptly respond
to any inquiries made by Lender or its agent with respect to Guarantor's ongoing
compliance with the financial covenants described in this Section 3.9 or with
respect to documentation with respect thereto.  The failure of Guarantor, at any
time, to satisfy the foregoing financial covenants shall constitute a default
hereunder and under the other Loan Documents.
 
 
GUARANTY (COMPLETION) – Page 11
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
(ii) Guarantor shall not, at any time while a default in the payment of the
Guaranteed Obligations has occurred and is continuing, either (i) enter into or
effectuate any transaction with any Affiliate which would reduce the Net Worth
of Guarantor, including, without limitation, the payment of any dividend or
distribution to a shareholder, partner or member as applicable, or the
redemption, retirement, purchase or other acquisition for consideration of any
stock or other ownership interest in Guarantor, or (ii) sell, pledge, mortgage
or otherwise transfer to any Person any of Guarantor’s assets, or any interest
therein.
 
3.10 Survival.  All representations and warranties made by Guarantor herein
shall survive the execution hereof and payment in full of the Indebtedness.
 
ARTICLE IV

 
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
4.1 Subordination of All Guarantor Claims.  As used herein, the term "Guarantor
Claims" shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities are evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by
Guarantor.  Guarantor Claims shall include, without limitation, all rights and
claims of Guarantor against Borrower (arising as a result of subrogation or
otherwise) as a result of Guarantor's payment and performance of all or a
portion of the Guaranteed Obligations.  So long as any portion of the
Indebtedness, the Obligations or the Guaranteed Obligations remains outstanding,
Guarantor shall not receive or collect, directly or indirectly, from Borrower or
any other party any amount upon the Guarantor Claims.
 
4.2 Claims in Bankruptcy.  In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor's relief, or other insolvency proceeding
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims.  Guarantor hereby assigns such
dividends and payments to Lender but only to the extent that the indebtedness
has not been paid in full.  Should Lender receive, for application against the
Guaranteed Obligations, any such dividend or payment which is otherwise payable
to Guarantor and which, as between Borrower and Guarantor, shall constitute a
credit against the Guarantor Claims, then upon full payment and performance to
Lender of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on Guarantor Claims
have contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon Guarantor Claims.
 
 
GUARANTY (COMPLETION) – Page 12
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
4.3 Payments Held in Trust.  Notwithstanding anything to the contrary in this
Guaranty, in the event that Guarantor should receive any funds, payment, claim
or distribution which is prohibited by this Guaranty, Guarantor agrees to hold
in trust for Lender an amount equal to the amount of all funds, payments, claims
and distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Lender, and Guarantor covenants promptly
to pay the same to Lender.
 
4.4 Liens Subordinate.  Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower's assets securing
payment of Guarantor Claims shall be and remain inferior and subordinate to any
liens, security interests, judgment liens, charges or other encumbrances upon
Borrower's assets securing payment and performance of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach.  Without the prior
written consent of Lender, Guarantor shall not (i) create any Lien encumbering
the Mortgaged Property or any interest therein, (ii) exercise or enforce any
creditor's rights it may have against Borrower, or (iii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including, without limitation, the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor's relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.  The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower granting Liens in any of its assets to any Person other than Lender or
Guarantor transferring any of its assets to any Person other than Lender.
 
4.5 No Limitations.  Nothing contained in this Guaranty shall affect or limit
the ability of Lender to enforce any of Lender's rights or remedies with respect
to the Mortgaged Property.  Nothing contained in this Guaranty shall affect or
limit the rights of Lender to proceed against any other Person, including
Borrower, or any other party with respect to the enforcement of any guarantees
of payment, guarantees of performance and completion, hazardous materials
indemnifications or agreements or other similar rights, including, without
limitation, those indemnities contained in the Environmental Indemnity.
 
ARTICLE V

 
MISCELLANEOUS
 
 
GUARANTY (COMPLETION) – Page 13
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
5.1 Waivers and Related Agreements.  Guarantor hereby expressly waives:  (i) any
right to revoke this Guaranty with respect to the Guaranteed Obligations;
(ii) any right to require Lender to do any of the following before Guarantor is
obligated to pay or perform the Guaranteed Obligations or before Lender may
proceed against Guarantor: (A) sue or exhaust remedies against Borrower or any
other Person liable for the Guaranteed Obligations or any portion thereof;
(B) sue on an accrued right of action in respect of any of the Guaranteed
Obligations or bring any other action, exercise any other right, or exhaust any
other remedy; or (C) enforce rights against Borrower’s assets or the collateral
pledged by Borrower to secure the Guaranteed Obligations; (iii) any right
relating to the timing, manner or conduct of Lender’s enforcement of rights
against Borrower’s assets or the collateral pledged by Borrower to secure the
Guaranteed Obligations; (iv) if Guarantor and Borrower (or any other Person)
have each pledged assets to secure the Guaranteed Obligations, any right to
require Lender to proceed first against collateral pledged by Borrower (or any
other Person) before proceeding against the collateral pledged by Guarantor;
(v) promptness, diligence, notice of any default, notice of nonpayment or
nonperformance, notice of acceleration or intent to accelerate, demand for
payment or performance, acceptance or notice of acceptance of this Guaranty,
presentment, notice of protest, notice of dishonor, notice of the incurring by
Borrower of additional indebtedness, notice of any suit or other action by
Lender against Borrower or any other Person, any notice to any Person liable for
the obligation which is the subject of the suit or action, and all other notices
and demands with respect to the Guaranteed Obligations and this Guaranty; and
(vi) each of the foregoing rights or defenses, regardless of whether they arise
under (A) Rule 31 of the Texas Rules of Civil Procedure, (B) Chapter 17,
Section 17.001 of the Texas Civil Practice and Remedies Code, (C) Chapter 43 of
the Texas Civil Practice and Remedies Code, or (D) any other statute or law,
common law, in equity, under contract or otherwise, or under any amendments,
recodifications, supplements or any successor statute or law of or to any such
statute or law; and (vii) any and all rights under Sections 51.003, 51.004 and
51.005 of the Texas Property Code, and under any amendments, recodifications,
supplements or any successor statute or law of or to any such statute or law.
 
5.2 Notices.  All notices or other communications required or permitted to be
given pursuant hereto shall be in writing and shall be deemed properly given if
(i) mailed by first class United States mail, postage prepaid, registered or
certified with return receipt requested; (ii) by delivering same in person to
the intended addressee; or (iii) by delivery to an independent third party
commercial delivery service for same day or next day delivery and providing for
evidence of receipt at the office of the intended addressee.  Notice so mailed
shall be effective upon its deposit with the United States Postal Service or any
successor thereto; notice sent by a commercial delivery service shall be
effective upon delivery to such commercial delivery service; notice given by
personal delivery shall be effective only if and when received by the addressee;
and notice given by other means shall be effective only if and when received at
the designated address of the intended addressee.  Either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving of thirty (30) days notice to the
other party in the manner set forth herein.  For purposes of such notices, the
addresses of the parties shall be as follows:
 
 
Lender:
Bank of the Ozarks

 
8201 Preston Road

 
Suite 700

 
Dallas, Texas 75225

 
Attention:  Dan Thomas

 
 
GUARANTY (COMPLETION) – Page 14
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
 
 
With copy to:
Bank of the Ozarks

 
6th and Commercial

 
P.O. Box 196

 
Ozark, Arkansas 72949

 
Attention:  Robert Lloyd

 
 
With copy to:
Johnston, Allison & Hord, PA

 
1065 East Morehead Street

 
Charlotte, NC 28209

 
Attention:  Wanda C. Townsend

 
 
Guarantor:
Owens Realty Mortgage, Inc.
 

 
2221 Olympic Boulevard

 
Walnut Creek, California 94595

 
Attn:         William E. Dutra



 
With a copy to:
Shumaker, Loop & Kendrick, LLP

Bank of America Plaza, Suite 2800
101 East Kennedy Boulevard
Tampa, Florida 33602
Attn:       W. Kent Ihrig
 
5.3 GOVERNING LAW.  THE CONTRACTUAL AND OTHER GENERAL AGREEMENTS EVIDENCED BY
THIS GUARANTY WILL BE GENERALLY GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS);
PROVIDED, HOWEVER, (A)  ANY MATTERS WITH RESPECT TO THE CREATION, PERFECTION,
VALIDITY AND ENFORCEMENT OF ANY LIEN OR SECURITY INTEREST WITH RESPECT TO THE
MORTGAGED PROPERTY SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE WHERE SUCH MORTGAGED PROPERTY IS LOCATED, AND (B) TO THE EXTENT
THAT ANY OF SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW, SUCH
FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING.  ANY ACTION OR PROCEEDING
AGAINST GUARANTOR UNDER OR IN CONNECTION WITH THIS GUARANTY MAY, AT LENDER’S
OPTION, BE BROUGHT IN ANY STATE OR FEDERAL COURT IN DALLAS COUNTY,
TEXAS.  GUARANTOR HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN SUCH
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM, AND (C) CONSENTS TO THE
SERVICE OF PROCESS IN ANY MANNER AUTHORIZED BY TEXAS LAW.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST GUARANTOR
OR WITH RESPECT TO ANY OF GUARANTOR'S PROPERTY IN COMPETENT COURTS IN OTHER
JURISDICTIONS.  GUARANTOR AGREES THAT ANY ACTION OR PROCEEDING BY GUARANTOR
AGAINST LENDER SHALL BE BROUGHT ONLY IN A STATE OR FEDERAL COURT LOCATED IN
DALLAS COUNTY, TEXAS.
 
 
GUARANTY (COMPLETION) – Page 15
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
GUARANTOR DOES HEREBY DESIGNATE AND APPOINT WILLIAM C. OWENS, AS ITS AUTHORIZED
AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS
WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR
STATE COURT IN DALLAS, TEXAS, AND AGREES THAT SERVICE OF PROCESS UPON SAID
AUTHORIZED AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF TEXAS.  GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN DALLAS, TEXAS (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
DALLAS, TEXAS OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
 
5.4 Invalid Provisions.  If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
 
5.5 Amendments.  This Guaranty may be amended only by an instrument in writing
executed by the party against whom such amendment is sought to be enforced.
 
5.6 Parties Bound; Assignment.  This Guaranty shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
permitted assigns, heirs and legal representatives.  Lender shall have the right
to assign or transfer its rights under this Guaranty in connection with any
assignment of the Loan and the Loan Documents.  Any assignee or transferee of
Lender shall be entitled to all the benefits afforded to Lender under this
Guaranty.  No Guarantor shall have the right to assign or transfer its rights or
obligations under this Guaranty without the prior written consent of Lender, and
any attempted assignment without such consent shall be null and void.
 
5.7 Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.
 
 
GUARANTY (COMPLETION) – Page 16
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
5.8 Recitals.  The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.
 
5.9 Counterparts; Facsimile and Electronic Transmission.  To facilitate
execution, this Guaranty may be executed in as many counterparts as may be
convenient or required.  It shall not be necessary that the signature and
acknowledgment of, or on behalf of, each party, or that the signature and
acknowledgment of all Persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
instrument.  It shall not be necessary in making proof of this Guaranty to
produce or account for more than a single counterpart containing the respective
signatures and acknowledgment of, or on behalf of, each of the parties
hereto.  Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.  This Guaranty shall become effective when it shall
have been executed by Guarantor and when Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the parties
hereto.  This Guaranty, and any and all signed certificates and other documents
delivered hereunder or in connection herewith, may be transmitted and/or signed
by facsimile or e-mail transmission (e.g. “pdf” or “tif”).  The effectiveness of
any such documents and signatures shall, subject to applicable Legal
Requirements, have the same force and effect as manually-signed originals and
shall be binding on all parties to this Guaranty.  Lender may also require that
any such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile or e-mail document or
signature.
 
5.10 Rights and Remedies.  If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor.  The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
 
5.11 ENTIRETY.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR
AND LENDER WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER
HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND
COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING
BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND
NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO
CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY.  THERE ARE NO
ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
 
 
GUARANTY (COMPLETION) – Page 17
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 
5.12 WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY APLICABLE
LAW, GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
NOTE, THE LIEN INSTRUMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS
INTENDED TO ENCOMPASS DISCRETELY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.
 
5.13 Reinstatement in Certain Circumstances.  If at any time any payment of the
principal or interest under the Note or any other amount payable by Borrower
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise,
Guarantor's obligations hereunder with respect to such payment shall be
reinstated as though such payment has been due but not made at such time.
 


 
[The Remainder of This Page Is Intentionally Left Blank.  Signature Page
Follows.]
 

GUARANTY (COMPLETION) – Page 18
641933; Miami-Dade County, Florida
 
 

--------------------------------------------------------------------------------

 

EXECUTED, effective as of the date first written above.
 

 
GUARANTOR:
 
OWENS REALTY MORTGAGE, INC.,
a Maryland corporation
 
 
______________________________
By: William C. Owens
Title: President
 
OWENS FINANCIAL GROUP, INC.,
a California corporation
 
 
______________________________
By: William C. Owens
Title: President
 

STATE OF ______________                 §
                                                                 §
COUNTY OF ____________                 §
 
This instrument was ACKNOWLEDGED before me this ____ day of __________, 2014, by
William C. Owens, as President of Owens Realty Mortgage, Inc., a Maryland
corporation, on behalf of the corporation.  He is personally known to me or has
produced ____________________ as identification.


 
[S E A
L]                                                                                               
________________________________                                                                        
                                                                                                            
   Notary Public - State of ____________
 
My Commission Expires:
                                                                                                                ________________________________
____________________                                                                       
Printed Name of Notary Public
 


 


 
 
GUARANTY (COMPLETION) – Signature Page
641933; Miami-Dade County, Florida

--------------------------------------------------------------------------------

 


 


 
STATE OF ______________                  §
                                                                  §
COUNTY OF ____________                 §
 
This instrument was ACKNOWLEDGED before me this ____ day of __________, 2014, by
William C. Owens, as President of Owens Financial Group, Inc., a California
corporation, on behalf of the corporation.  He is personally known to me or has
produced ____________________ as identification.


 
[S E A
L]                                                                                               
________________________________                                                                        
                                                                                                               
Notary Public - State of ____________
 
My Commission Expires:
                                                                                                               
________________________________
_______________________                                                                 
Printed Name of Notary Public
 


 

GUARANTY (COMPLETION) – Signature Page
641933; Miami-Dade County, Florida
 
 

--------------------------------------------------------------------------------

 
